Citation Nr: 0843965	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  02-12 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for peripheral neuropathy 
of the left (non-dominant) upper extremity, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1975 and from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran had an RO hearing in September 2003.  In August 
2004 and January 2007, the Board remanded the case to the RO.  


FINDING OF FACT

The veteran does not have or nearly approximate severe 
incomplete paralysis of all radicular groups of his left 
(non-dominant) upper extremity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for peripheral neuropathy of the left (non-dominant) upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's January 2001, October 2003, and August 2004 letters 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, and identified what 
evidence (including lay statements and medical evidence) 
might be helpful in establishing his claim.  Those letters 
did not describe the particular rating criteria used in 
evaluating left upper extremity peripheral neuropathy.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
letters.  First, in a February 2007 letter, the veteran was 
notified that disabilities are rated from 0 to 100 percent 
based on 38 C.F.R. Part 4's rating schedule and was told of 
the need to present evidence to meet the rating criteria.  
The specific rating criteria for evaluating left upper 
extremity peripheral neuropathy were provided to the veteran 
in the August 2002 statement of the case.  

Second, during the examinations, the veteran was asked about 
the effects of his disability and he gave information about 
his ability to perform activities of daily living and 
employment, and information to rate his disability was 
recorded.  Thus, notwithstanding the lack of notice, the 
veteran provided the required evidence.  The veteran thus had 
a meaningful opportunity to participate in the adjudication 
process, so the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
The claim was readjudicated after the last VA examination, in 
April 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  It also 
appears that the veteran has actual knowledge of the rating 
criteria, as in January 2001 he requested an increased rating 
for "paralysis of radicular nerve groups" and his prior 
representative specifically cited to Diagnostic Code 8513 in 
a July 2004 brief.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the RO obtained VA medical records, 
testimony from the veteran, and Social Security 
Administration records, and examined the veteran on five 
occasions.  VA has satisfied its assistance duties.

Analysis

The veteran has appealed the 30 percent rating assigned by 
the RO for peripheral neuropathy of the left upper extremity 
under Diagnostic Code 8513.  In January 2001, he claimed that 
the paralysis of his radicular nerve groups was worsening.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

Under Diagnostic Code 8513, a 30 percent rating is warranted 
when there is moderate incomplete paralysis of all radicular 
groups of the upper extremity (non-dominant).  A 60 percent 
rating is assigned when there is severe incomplete paralysis 
of all radicular groups.  38 C.F.R. § 4.124a, Diagnostic Code 
8513. 

A VA outpatient treatment note dated in December 2000 shows 
that the veteran's left shoulder shrug was 3/5 and motor 
strength was 3/5 in the left upper extremity.  Sensation was 
markedly decreased on the left, and deep tendon reflexes were 
equivocal.  

On VA peripheral nerves examination in March 2001, the 
veteran complained of some weakness in his left arm, which he 
stated was weaker than his right.  However, he denied any 
difficulty picking up, holding on, or grasping with his left 
arm.  Reflexes of the upper extremities were equal and 
symmetrical bilaterally and grasp was normal.  The diagnosis 
was peripheral neuropathy, not demonstrated.  In September 
200l, the veteran testified that his left side is very weak. 

A VA outpatient treatment note dated in November 2001 showed 
that the veteran's motor power was 5/5 in all extremities, 
motor coordination was normal, sensations were intact 
throughout, and deep tendon reflexes were ++ on both sides.  

On VA peripheral nerves examination in January 2002, the 
veteran complained that his left arm was paralyzed.  He was 
unable to move his left arm above his head.  He could move it 
to about shoulder height and bring it anteriorly, but could 
not place it behind his back.  Reflex examination was totally 
unreliable.  The examiner diagnosed weakness of the left arm.  

On VA peripheral nerves examination in May 2003, the veteran 
complained of total weakness of his left arm and an inability 
to raise it from across his lap to his face.  He stated that 
it takes him several minutes to lift his arm just an inch or 
two.  The examiner noted that he traded his cane from the 
right to left hand at will periodically.  The examiner also 
stated that reflexes were unreliable as the veteran refused 
to release or relax his muscles to obtain a normal reflex 
evaluation, and that the remainder of the examination was 
just as unreliable as it had been in the past.  

On VA joints examination in June 2005, the veteran complained 
of left shoulder pain, marked weakness in his left arm, and 
weakness of left hand grip.  He also reported an inability to 
use his left hand.  Physical examination revealed the veteran 
to be well developed.  Active left shoulder flexion, 
abduction, and internal rotation were to 60 degrees, with 
complaints of pain.  Extension in the shoulder was to 40 
degrees.  Passive flexion was to 135 degrees with pain beyond 
60 degrees and worsening as 135 degrees was approached.  
Abduction of the left shoulder was to 120 degrees passively, 
with markedly increased pain while approaching 120 degrees.  
Internal rotation was to 80 degrees, passively, and external 
rotation was to 70 degrees passively, and extension was to 40 
degrees passively.  Pain was paramount following repetitive 
motion and appeared to be the major factor contributing to 
the veteran's difficulty in using his left upper extremity.  
Following repetitive activity, there was 40 degrees of 
flexion and abduction, internal rotation was to 50 degrees, 
external rotation was to 20 degrees, and extension was to 40 
degrees.  The left elbow had 35 to 90 degrees of flexion 
actively and 15 to 100 degrees passively.  Supination was 60 
degrees actively and passively, and pronation was to 80 
degrees actively and passively.  

Biceps, triceps, and radiobrachialis reflexes were absent.  
Dermatomes of C3 through T10 were normal and symmetrical from 
C3 through C6.  There was sensory loss along the finger of 
the left hand, and in the medial aspect of the left forearm 
and upper arm, indicating a dermatome loss from C7 through 
T10.  There appeared to be marked weakness of adduction of 
the left shoulder and fingers of the left hand.  There was 
marked weakness of flexion and extension of the fingers, 
incorporating levels of C5 through T1.  Tinel's signs were 
mild in the left carpal and cubital tunnels.  The diagnoses 
were marked degenerative disc disease of the cervical spine 
with radiculopathy; strain/sprain of the left shoulder with 
restricted motion, and strain/sprain of the left elbow with 
restricted motion.  With respect to the left upper extremity, 
the examiner stated that there appeared to be considerable 
weakness of abduction of the shoulder suggesting C5 
radiculopathy.  He stated that there appeared to be definite 
evidence of involvement of the nerves of the cervical spine, 
which are radicular in nature, however, this would be left to 
a neurologist for further evaluation.  It was felt that the 
veteran's complaints of pain and weakness were not unfounded 
on the basis of the clinical examination.

On VA peripheral nerves examination in January 2008, the 
veteran stated that he could not use his left arm well and 
had constant numbness from the shoulder to the hand.  He 
reported difficulty eating and being unable to sleep on his 
left side due to pain.  He stated that he was totally 
immobilized and could not use the left upper extremity.  He 
reported difficulty holding objects with his left hand.  The 
examination revealed 3/5 strength with all motions in the 
left upper extremity.  His left upper extremity had decreased 
vibration sense in the left thumb and elbow.  Light touch and 
position sense were normal.  The median and radial nerves 
were affected by the above sensation abnormality.  Left 
biceps, triceps, brachioradialis, and finger jerk reflexes 
were 1+.  He had no atrophy of the left wrist compared to the 
right but had 1/4 inch of left forearm atrophy and 1/2 inch 
of left biceps atrophy.  He did not have normal muscle tone 
or bulk.  The function of joints was not affected by the 
nerve disorder.  Left median and ulnar nerve conduction 
studies were normal and electromyogram of the left upper 
extremity showed no electrophysiological evidence to suggest 
an acute or chronic radiculopathy.  The veteran reported that 
he had quit working in the construction industry about 20 
years ago due to left upper extremity and bilateral lower 
extremity weakness.  The examiner graded the veteran's left 
upper extremity disorder as moderate incomplete paralysis and 
indicated that it had a severe effect on chores and shopping, 
a moderate effect on exercise, recreation, bathing, dressing, 
and toileting, and prevented sports.  

The Board finds that the totality of the evidence shows that 
the veteran does not have or nearly approximate severe 
incomplete paralysis of his left upper extremity.  VA 
examination in March 2001 was essentially normal with equal 
and symmetrical reflexes of the upper extremities and normal 
grasp.  Significantly, the examiner concluded that peripheral 
neuropathy was not demonstrated.  And in November 2001, the 
veteran had 5/5 motor power, normal motor coordination, 
intact sensation, and normal deep tendon reflexes.  The 
veteran reported in January 2002 that he was unable to move 
his left arm above his head, but could move it to about 
shoulder height and bring it anteriorly.  Reflex examination 
at that time was totally unreliable.  While the veteran 
reported in May 2003 that it took him several minutes to lift 
his arm just an inch or two, the examiner noted that he 
traded his cane from the right to left hand at will 
periodically.  That examiner also stated that reflexes were 
unreliable.  

The worst that the veteran's left upper extremity muscle 
strength has been graded is 3/5 on evaluations in December 
2000 and January 2008.  The June 2005 examination showed that 
the veteran had a fairly significant amount of motion in his 
left upper extremity and Tinel's signs were only mild at the 
left carpal and cubital tunnels at that time.  The January 
2008 examination showed only 1/4 inch of atrophy at the left 
forearm level, and only 1/2 of an inch of atrophy at the left 
biceps.  Nerve conduction studies and an EMG were normal and 
that examiner graded the veteran's left upper extremity 
disorder as moderate incomplete paralysis.  

While the joints examiner in June 2005 stated that there 
appeared to be considerable weakness of abduction of the left 
shoulder suggesting C5 radiculopathy, he noted that the 
determination of nerve involvement would be left to a 
neurologist for further evaluation.  Thereafter, VA 
peripheral nerve examination was conducted in January 2008.  
That examiner considered nerve conduction and 
electromyographic studies in determining that the veteran had 
no more than moderate incomplete paralysis.  This was the 
most thorough and probative examination based on its findings 
and because of the diagnostic testing, and the examiner's 
conclusion was consistent with the findings on examination.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records).  In view of the foregoing, the Board 
finds that the evidence of record does not support or 
approximate a finding of severe incomplete paralysis.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's left upper 
extremity (i.e., weakness, numbness) are not shown to cause 
any impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria 
reasonably describe the veteran's disability.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted for this claim.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating for peripheral neuropathy of the left 
(non-dominant) upper extremity is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


